DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-105011 filed in Japan on 6/5/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed 5/27/2020 and 2/10/2021 have been considered by the examiner. 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: 
Claim 5 recites “wherein the notification section, to a navigation device equipped in a vehicle which the recipient gets in and is different from the vehicle designated as the delivery destination of the package, transmits information for setting the via point on a guidance route” – however, the examiner suggests amending the claim to read “wherein the notification section 
Claim 6 recites “wherein the vehicle move manager, when enabling to acquire information showing an acceptance of the notification by the recipient, generates a move plan for moving the vehicle from the position acquired by the vehicle information acquirer to the move destination” – however, the examiner suggests amending the claim to read “wherein the vehicle move manager, in response to receiving information indicating an acceptance of the notification by the recipient, generates a move plan for moving the vehicle from the position acquired by the vehicle information acquirer to the move destination” or other similar language for the purpose of improving the clarity of the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a vehicle information acquirer acquiring a position of a vehicle…” in claim 1 (“a vehicle information acquirer” is described in applicant’s specification at ¶ 0069: “The processing unit 14 includes, as functional elements or functional units, a vehicle information acquirer 141”)
“a condition acquirer acquiring an instruction from a recipient…” in claim 1 (“a condition acquirer” is described in applicant’s specification at ¶ 0069: “The processing unit 14 includes, as functional elements or functional units…a condition acquirer 144”)
“a determination section determining…whether vehicle that has the package delivered is to be moved from the position acquired by the vehicle information acquirer” in claim 1, “the determination section determines to move the vehicle…” of claim 2, and “the determination section determines to move the vehicle…” of claim 3, (“a determination section” is described in applicant’s specification at ¶ 0069: “The processing unit 14 includes, as functional elements or functional units…a determination section 146”)
“a candidate determining section determining…a candidate capable of accommodating the vehicle” of claim 2 (“a candidate determining section” is described in applicant’s specification at ¶ 0069: “The processing unit 14 includes, as functional elements or functional units…a candidate determining section 145”)
“a vehicle move manager determining…a move destination of the vehicle” of claim 4, and “the vehicle move manager…generates a move plan for moving the vehicle…” of claim 6 (“a vehicle move manager” is described in applicant’s specification at ¶ 0069: “The processing unit 14 includes, as functional elements or functional units…a vehicle move manager 147”)
“a schedule changer adding, as a new via point, a position of the move destination of the vehicle to the action schedule” of claim 4 (“a schedule changer” is described in applicant’s specification at ¶ 0069: “The processing unit 14 includes, as functional elements or functional units…a schedule changer 148”)
“a notification section notifying the recipient…” of claim 4 and “the notification section…transmits information for setting the via point on a guidance route” of claim 5 (“a notification section” is described in applicant’s specification at ¶ 0069: “The processing unit 14 includes, as functional elements or functional units…a notification section 149”) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a vehicle information acquirer acquiring a position of a vehicle designated as a delivery destination of a package” – however, it is unclear if this limitation is position of a vehicle is designated as a delivery destination of a package, or 2) a vehicle is designated as a delivery destination of a package. See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution. For the purposes of examination, the examiner interprets the claim to read as either a position of the vehicle or the vehicle itself being a destination to which the package is delivered. 
Claim 7 is also indefinite for the same reason described with respect to claim 1 above. 
Claims 2-6 are also rejected under 112(b) because as they depend from claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Independent claims 1 and 7 recite limitations for acquiring a position of a vehicle designated as a delivery destination of a package; acquiring an instruction from a recipient of the package, or a reception condition including an action schedule of the recipient; and determining, based on the reception condition, whether the vehicle that has the package delivered is to be moved from the acquired position of the vehicle. 
(Step 2A Prong One) Claims 1 and 7 recite processes for managing the delivery of a package using a vehicle based on the position of the vehicle that receives the package and a schedule of the recipient – which under the broadest reasonable interpretation, amounts to a commercial interaction (i.e. a process for managing package delivery using a vehicle). MPEP 2106.04(a)(2) specifies that commercial or legal interactions fall under the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the claims as a whole recite a process that amounts to a commercial interaction, the limitations of claims 1 and 7 fall under the “certain methods of organizing human activity” grouping of abstract ideas. 
(Step 2A Prong Two) The additional elements of claims 1 and 7 do not integrate the judicial exception (i.e. abstract idea) into a practical application because the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) using generic computers/computer components (i.e. “a vehicle management apparatus” including “a vehicle information acquirer,” “a condition acquirer,” and “a determination section” of claim 1 which as per ¶ 0069 of applicant’s spec. merely amount to “a processing unit”). Claim 7 itself does not even include any additional elements to be considered and merely recites the abstract idea alone. The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or apply the abstract idea in any other meaningful way beyond generally performing the abstract idea steps using general purpose processing unit. “[C]laims that amount to nothing more than an instruction apply the abstract idea using a generic computer do not render an abstract idea eligible.” “[S]imply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more.” See MPEP 2106.05(f). Therefore, the claims 
(Step 2B) Claims 1 and 7 do not recite anything that amounts to significantly more than the recited abstract idea, whether the additional elements are considered alone or in an ordered combination. As mentioned above the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) using generic computers/computer components (i.e. “a vehicle management apparatus” including “a vehicle information acquirer,” “a condition acquirer,” and “a determination section” of claim 1 which as per ¶ 0069 of applicant’s spec. merely amount to “a processing unit”) and claim 7, as it does not recite any additional elements, merely recites the abstract idea itself. The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or add anything that otherwise amounts to significantly more to the claims. Mere instructions to apply the abstract idea on generic computer elements does not amount to an inventive concept or amount to significantly more (MPEP 2106.05(f)).
(Dependent Claims 2-6) Dependent claim 2 adds additional steps that fall under the abstract idea (“determining…a candidate capable of accommodating the vehicle” and “determines to move the vehicle…”) but merely recites instructions to apply the additional abstract idea step using a generic computer component (“a candidate determining section” which as per ¶ 0069 of applicant’s spec. is merely a functional element of “a processing unit,” i.e. it is a generic processor).  Dependent claim 3 adds an additional step that falls under the abstract idea (“determines to move the vehicle…”) with mere instructions to apply the additional abstract idea step using generic computer components (i.e. “the determination section” which is just part of a generic processing unit as mentioned above), and limits the action schedule to include a move e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” It is also of note that the courts have recognized “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as well-understood, routine, and conventional computer functions. See Symantec (utilizing an intermediary computer to forward information), TLI Communications LLC v. AV Auto. LLC (using a telephone for image transmission), OIP Techs., Inc., v. Amazon.com, Inc. (sending messages over a network), and buySAFE, Inc. v. Google, Inc. (computer receives and sends information over a network) and MPEP 2106.05(d)(II)(i). Dependent 
Therefore, claims 1-7 are ineligible under § 101 as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190066045 A1 to Cantrell in view of US 20190043001 A1 to Woulfe et al. (Woulfe). 

Claim 1: Cantrell teaches: 
A vehicle management apparatus (Cantrell: ¶ 0013-0024 and Fig. 1 showing system for delivery products purchased by customer over the internet), comprising: 
a vehicle information acquirer acquiring a position of a vehicle (Cantrell: at least ¶ 0026, ¶ 0044-0045 showing control unit receives GPS coordinates associated with physical location of an ATV (automated transport vehicle)) designated as a delivery destination of a package (Cantrell: at least ¶ 0031 showing the ATV is designated as a vehicle to which a first customer delivers the package to the ATV at a hand-off location such that the package can be driven by the vehicle to another customer, i.e. the recipient; also see ¶ 0041, ¶ 0049, ¶ 0059-0062 also showing vehicle receives the package at the hand-off location for delivery to the final destination); 
a condition acquirer acquiring an instruction from a recipient of the package (Cantrell: ¶ 0021-0023 showing delivery destination designated/selected by customer, i.e. recipient), or a reception condition including an action schedule of the recipient; and 



a determination section determining, based on the reception condition, whether the vehicle that has the package delivered is to be moved from the position acquired by the vehicle information acquirer
Cantrell teaches determining, based on a reception condition (Cantrell: ¶ 0059-0062 showing ATV detects that the packages have been loaded into the vehicle), whether the vehicle that has received the package (i.e. package delivered) is to begin traveling to a destination location for delivery to the recipient (Cantrell: ¶ 0063 showing after the package containing the customer order is loaded in the vehicle, the vehicle is configured to deliver such package(s) may be guided to the delivery destination 180 via received route instructions). While Cantrell teaches the final delivery location being a current location of the customer device (Cantrell: ¶ 0031, ¶ 0042), Cantrell does not explicitly teach the reception condition used for determining movement to the location includes an action schedule of the recipient. 
However, Woulfe teaches teaching controlling/dispatching an autonomous vehicle to drive (i.e. move) and meet a recipient at a rendezvous location to complete an en-route delivery of a product (Woulfe: at least ¶ 0033-0035, ¶ 0043-0044, ¶ 0051, ¶ 0056-0061) based on received recipient schedule information indicating a route that the recipient vehicle is traveling (Woulfe: ¶ 0039 showing data for determining the en route delivery including routes the user travels at particular times, and calendar data indicating a user will be traveling to a particular location for a scheduled calendar event at a specific time, and ¶ 0063 showing travel patterns and route data indicating customer route from initial location to destination location, and including a latest arrival time at the destination). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination to move the vehicle 

Claim 2: Cantrell/Woulfe teach claim 1. With respect to the limitations: 
a candidate determining section determining, for a reception location of the package, a candidate capable of accommodating the vehicle, 
wherein the determination section determines to move the vehicle when there is the candidate for the reception location satisfying the reception condition based on the reception condition
While Cantrell teaches determining a route for the vehicle containing the delivered package to transport the package to the recipient customer location for reception of the package (Cantrell: ¶ 0063), Cantrell does not explicitly teach determining a candidate for a reception location of the package based on the reception condition (i.e. the recipient “action schedule”). However, Woulfe teaches determining a possible rendezvous areas, i.e. a reception locations, in which the vehicle containing the product to be delivered to the recipient can rendezvous with the 

Claim 3: Cantrell/Woulfe teach claim 2. With respect to the following limitations, Cantrell does not explicitly teach the destination to which the recipient moves and an associated time, or dispatching the vehicle to a reception location while still allowing the recipient destination and time to be satisfied. However, Woulfe teaches: 
wherein the action schedule comprises a move destination to which the recipient moves (Woulfe: ¶ 0039, ¶ 0063 showing calendar data or route data included in the order that specifies a destination to which the recipient is driving) and a time at which the recipient arrives or stays at the move destination (Woulfe: ¶ 0039, ¶ 0063 showing a latest arrival time to the destination location which may be determined based on a time of the calendar event/meeting at the destination location), and
the determination section determines to move the vehicle (Woulfe: see ¶ 0033-0035, ¶ 0043-0044, ¶ 0051, ¶ 0056-0061 as above showing dispatching vehicle to complete the en-route delivery) when the recipient and the vehicle can move to the candidate for the reception location without change of the move destination and the time that are included in the action schedule (Woulfe: ¶ 0063-0067 showing options are determined such that 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination to move the vehicle using the recipient calendar/route data with a destination location/time of Woulfe in the delivery system of Cantrell/Woulfe with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above.

Claim 4: Cantrell/Woulfe teach claim 2. With respect to the following limitations, Cantrell teaches an autonomous vehicle following a route to make a delivery (Cantrell: ¶ 0063), but does not explicitly teach the following. However, Woulfe teaches: 
a vehicle move manager determining, from the candidate for the reception location, a move destination of the vehicle (Woulfe: ¶ 0081 showing generating route data for the self-driving delivery vehicle to the rendezvous area for delivery); 
a schedule changer adding, as a new via point, a position of the move destination of the vehicle to the action schedule (Woulfe: ¶ 0080 showing generating route data considering addition a deviation to a plurality of rendezvous areas, which as per Fig. 3 and ¶ 0066-0067 may include an additional stop at a parking lot to receive the delivery); and
a notification section notifying the recipient of the addition of an event including the via point for the action schedule (Woulfe: Fig. 3, ¶ 0063-0067, ¶ 0066 in particular “the en route delivery scheduling service 102 is configured to determine one or more product acquisition options having alternate routes and transmit at least some of the route data 118(1) to the client computing device 104 within the product-acquisition options” 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the suggestion of a route including a “new via point”, i.e. an additional location on the route such as a rendezvous area or rendezvous point of Woulfe in the delivery system of Cantrell/Woulfe with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claim 5: Cantrell/Woulfe teach claim 4. With respect to the following limitations, Cantrell does not explicitly teach associated with the recipient, however, Woulfe teaches: 
wherein the notification section, to a navigation device equipped in a vehicle which the recipient gets in and is different from the vehicle designated as the delivery destination of the package (Woulfe: ¶ 0042 showing receiving vehicle with navigation module), transmits information for setting the via point on a guidance route (Woulfe: Fig. 3, ¶ 0063-0067, ¶ 0066 in particular “the en route delivery scheduling service 102 is configured to determine one or more product acquisition options having alternate routes and transmit at least some of the route data 118(1) to the client computing device 104 within the product-acquisition options”, and as per ¶ 0042 “The receiving vehicle 106 may include a navigation module 136 to provide real-time navigation instructions to guide the receiving vehicle 106 based on the route data 118(1)”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the route data including the rendezvous location of 

Claim 6: Cantrell/Woulfe teach claim 4. With respect to the following limitations, Cantrell teaches an autonomous vehicle following a route to make a delivery (Cantrell: ¶ 0063) but does not explicitly teach generating a move plan to a move destination of the recipient in response to acceptance of some notification by the recipient. However, Woulfe teaches: 
wherein the vehicle move manager, when enabling to acquire information showing an acceptance of the notification by the recipient, generates a move plan for moving the vehicle from the position acquired by the vehicle information acquirer to the move destination (Woulfe: ¶ 0049-0051 showing in response to a selection of a product acquisition option by the recipient, which as per Fig. 3, ¶ 0063-0067 above is selected from a plurality of options suggested to the recipient (i.e. the notification), the system dispatches a delivery vehicle to navigate to the product source location to receive the product and then to the rendezvous location to deliver the product; also note that as per ¶ 0088 the rendezvous location in which the product is delivered could include the destination of the receiving vehicle, i.e. the route destination of the recipient)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of route data in response to selection, i.e. acceptance, or a product acquisition option of Woulfe in the delivery system of Cantrell/Woulfe with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claim 7: See the rejection of claim 1 above reciting analogous limitations. Cantrell further teaches a vehicle management method (Cantrell: ¶ 0012, ¶ 0021, ¶ 0083).

Conclusion
The following references are not relied upon but are cited as being relevant to the instant application: 
US 20190041864 A1 to Konishi teaches controlling an autonomous vehicle to meet a user at the current location of the user. 
US 20190220812 A1 to Kanaoka teaches managing collection from or delivery to one or more areas in a vehicle. 
US 20160350711 A1 to Tsao teaches delivery to alternate destinations where a recipient may rendezvous with a delivery agent to receive the package. 
US 10643171 B1 to Zhang teaches a delivery system for providing dynamic delivery to the current location of a user’s computing device. 
US 20160180288 A1 to Sager teaches determining a delivery location and time to deliver a package based on the current location of a user and user interface queries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 27, 2021